Citation Nr: 0929284	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  00-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
migraine headaches.

2.  Entitlement to an increased (compensable) rating for 
irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to June 1992. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The case was previously before the Board in April 2001, at 
which time the Board denied the claim.  The Veteran appealed 
the Board's April 2001 decision to the U.S. Court of Appeals 
for Veterans Claims (hereinafter referred to as "the 
Court").  In an Order of August 2004, the Court vacated the 
Board's decision concerning the issues listed on the cover 
page and remanded the matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the August 2004 Order, the Court noted that notice 
pursuant to the Veterans Claims Assistance Act (VCAA) was 
inadequate.  Thus, remand was ordered by the Court.  

Currently, for an increased-compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  On remand, a letter 
consistent with the holding in Vazquez-Flores should be 
issued.

In addition, with respect to the issues on appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice.  
        
The Board also notes that an April 2002 VA treatment report 
indicates that the Veteran receives Social Security payments 
associated with his many disabilities.  Such records, 
including adjudicatory documents and medical records, should 
be requested on remand.

The Board further notes that the last examinations for the 
Veteran's migraine headaches and irritable bowel syndrome 
were more than five years ago.  VA examinations should be 
scheduled to determine the current nature and severity of his 
claimed disabilities.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a Veterans Claims 
Assistance Act (VCAA) notice in 
accordance with Vazquez-Flores, which 
advises the Veteran that to substantiate 
a claim for a higher rating, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  In addition, the notice 
should advise the Veteran that a 
disability rating and effective date will 
be assigned if his claims are granted, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request from the Social Security 
Administration all documents concerning 
the Veteran's claim for disability, to 
include adjudicatory documents as well 
as medical records and all materials 
used to adjudicate the Veteran's claim.

3.  Obtain and associate with the 
claims file any relevant VA medical 
records dating since January 2003 from 
the Columbia, South Carolina VA 
Healthcare System.

4.  Schedule the Veteran for a VA 
neurological examination to determine the 
current nature and severity of his 
migraine headaches.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with examination.  Any tests deemed 
necessary should be conducted and the 
results reported.  The examiner should 
describe the frequency and severity of 
the Veteran's migraine headaches.

5.  Schedule the Veteran for a VA 
intestines examination to determine the 
current nature and severity of the 
Veteran's irritable bowel syndrome.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with examination.  All tests 
deemed necessary should be conducted and 
the results reported.

6.  Thereafter, the claims should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the Veteran 
and the representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

